Case 3:16-md-02738-FLW-LHG Document 9735-1 Filed 05/07/19 Page 1 of 42 PageID: 36661




                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY


     IN RE: JOHNSON & JOHNSON TALCUM Civil Action No. 3:16-md-
     POWDER PRODUCTS MARKETING,      2738-FLW-LHG
     SALES PRACTICES, AND PRODUCTS
     LIABILITY LITIGATION



     THIS DOCUMENT RELATES TO ALL
     CASES



      THE PLAINTIFFS’ STEERING COMMITTEE’S MEMORANDUM OF
      LAW IN SUPPORT OF ITS MOTION TO EXCLUDE THE OPINIONS
                   AND TESTIMONY OF DEFENDANTS
                  GYNECOLOGY-ONCOLOGY EXPERTS
             DR. CHERYL SAENZ AND DR. KEVIN HOLCOMB
Case 3:16-md-02738-FLW-LHG Document 9735-1 Filed 05/07/19 Page 2 of 42 PageID: 36662




                                           TABLE OF CONTENTS


    TABLE OF CONTENTS……………………………………………………….….ii

    TABLE OF AUTHORITIES……………………………………………………...iii

    I.      INTRODUCTION AND SUMMARY............................................................1
    II.     LEGAL STANDARD .....................................................................................2
    III.    OVERVIEW OF THE GYNECOLOGIC ONCOLOGY SPECIALTY AND
            RELEVANCE TO THIS LITIGATION .........................................................2
    IV.     OVERVIEW OF J&J’S DESIGNATED GYN ONCOLOGISTS ..................3
            A.       Dr. Cheryl Saenz ...................................................................................3
            B.       Dr. Kevin Holcomb ...............................................................................4
            C.       Summary of the opinions of Drs. Saenz and Holcomb .........................5
    V.      DR. SAENZ’S AND DR. HOLCOMBS’ OPINIONS ON THE
            EPIDEMIOLOGY ARE BASED ON FLAWED METHODLOGY AND
            SHOULD BE EXCLUDED ............................................................................6
            A.       Dr. Saenz and Dr. Holcomb Improperly Value Cohort Studies Above
                     All Other Epidemiology While Ignoring the Totality of the Evidence 6
            B.       Dr. Saenz and Dr. Holcomb Erroneously Dismiss the Epidemiological
                     Studies that are Unfavorable to their Opinions Based on a Flawed
                     Understanding of Odds Ratios and Statistical Significance ...............14
            C.       Dr. Saenz and Dr. Holcomb's Dismissal of Case-Control Studies
                     Based on Recall Bias is Not Based on Sound Methodology………..17

    VI.     DR. SAENZ AND DR. HOLCOMB’S OPINIONS ON BIOLOGICAL
            PLAUSIBILITY ARE BASED ON AN INCORRECT STANDARD OF
            PROOF AND IGNORE THE TOTALITY OF EVIDENCE........................22
    VII. DR. SAENZ’S CRITIQUES OF DR. SMITH-BINDMAN’S
         EPIDEMIOLOGICAL REVIEW SHOULD BE EXCLUDED ....................32
    VIII. CONCLUSION..............................................................................................35


                                                             ii
Case 3:16-md-02738-FLW-LHG Document 9735-1 Filed 05/07/19 Page 3 of 42 PageID: 36663




    Cases

    Abarca v. Franklin Cty. Water Dist.,
           761 F. Supp. 2d 1007, 1066 n.60 (E.D. Cal. 2011) .......................................13
    Bartoli v. Novartis Pharm. Corp., No. CIV.A. 3:13-0724,
           2014 WL 1515870, at *7 (M.D. Pa. Apr. 17, 2014)......................................25
    Best v. Lowe's Home Centers, Inc.,
           563 F.3d 171, 176–77 (6th Cir. 2009); ..........................................................34
    Calhoun v. Yamaha Motor Corp., U.S.A.,
           350 F.3d 316, 322 (3d Cir. 2003) ..................................................................32
    Cook v. Rockwell Int’l Corp.,
           580 F.Supp.2d 1071 (D. Colo. 2006) ............................................................17
    Daubert v. Merrell Dow Pharm., Inc.,
           509 U.S. 579 (1983)............................................................................ 1, 29, 30
    DeLuca v. Merrell Dow Pharms., Inc.,
           911 F.2d 941, 945, 947 (3rd Cir.1990) ..........................................................17
    Eghnayem v. Bos. Sci. Corp.,
           57 F. Supp. 3d 658, 676 (S.D.W. Va. 2014) .................................................13
    Elcock v. Kmart Corp.,
           233 F.3d 734 (3d Cir. 2000) ................................................................... 14, 32
    Gen. Elec., Co. v. Joiner,
           522 U.S. 136, 146 (1997) ................................................................................6
    Hamilton v. Emerson Elec. Co.,
           133 F. Supp. 2d 360, 370 (M.D. Pa. 2001)......................................................6
    Horan v. Dilbet, Inc.,
           2015 WL 5054856, *13 (D.N.J. Aug. 26, 2015) .................................... 29, 30
    In re Avandia Mktg., Sales Practices & Products Liab. Litig.,
           2007-MD-1871, 2011 WL 13576, at *4 (E.D. Pa. Jan. 4, 2011) ..................25
    In re Bausch & Lomb, Inc. Contact Lens Solution Prods. Liab. Litig.,
           2009 WL 2760462, at *14 (D.S.C. Aug. 26, 2009).......................................14
    In re Bextra and Celebrex Marketing Sales Practices
           and Product Liability Litigation, 524 F. Supp. 2d at 1176 ...........................13
    In re Chantix (Varenicline) Prod. Liab. Litig.,
           889 F. Supp. 2d 1272, 1300 (N.D. Ala. 2012) ..............................................26
    In re Fosamax Prods. Liab. Litig.,

                                                           iii
Case 3:16-md-02738-FLW-LHG Document 9735-1 Filed 05/07/19 Page 4 of 42 PageID: 36664




           2013 WL 155869, *3 (D.N.J. April 10, 2013) ..............................................25
    In re Fosamax Prod. Liab. Litig.,
           645 F. Supp. 2d 164, 181 (S.D.N.Y. 2009) ...................................................26
    In re Gabapentin Patent Litig.,
           No. CIV.A. 00-2931, 2011 WL 12516763, at *10 (D.N.J. Apr. 8, 2011) .......6
    In re Hanford Nuclear Reservation Litig., No. CY-91-3015-AAM,
           1998 WL 775340, at *7 (E.D. Wash. Aug. 21, 1998) ...................................26
    In re Neurontin Mktg. & Sales Practices Litig.,
           04-CV-10739-PBS, 2011 WL 3852254, at *34 (D. Mass. Aug. 31, 2011),
           aff'd, 712 F.3d 21 (1st Cir. 2013) ....................................................................7
    In re Neurontin Mktg., Sales Practices, & Prod. Liab. Litig.,
           612 F. Supp. 2d 116, 149 (D. Mass. 2009)....................................................25
    In re Paoli R.R. Yard PCB Litig.,
           35 F.3d 717 (3d Cir. 1994) ..................................................................... 29, 30
    In re Phenylpropanolamine (PPA) Prod. Liab. Litig.,
           289 F. Supp. 2d 1230, 1247 (W.D. Wash. 2003) ..........................................25
    In re Rezulin Prod. Liab. Litig.,
           369 F. Supp. 2d 398, 425 (S.D.N.Y. 2005) ...................................................13
    In re Trasylol Prod. Liab. Litig., No. 08-MD-01928,
           2010 WL 1489730, at *7–*8 (S.D. Fla. Mar. 19, 2010) ...............................26
    In re Zoloft (Sertraline Hydrochloride) Prod. Liab. Litig.,
           26 F. Supp. 3d 449 (E.D. Pa. 2014) .................................................................7
    In re Zoloft (Sertraline Hydrochloride) Prod. Liab. Litig.,
           858 F.3d 787, 796–800 (3d Cir. 2017) ................................................... 13, 34
    Lust By & Through Lust v. Merrell Dow Pharm., Inc.,
           89 F.3d 594, 596 (9th Cir. 1996). ..................................................................14
    Magistrini v. One Hour Martinizing Dry Cleaning, 180 F. Supp. 2d 584, 602
           (D.N.J. 2002), aff'd, 68 F. App'x 356 (3d Cir. 2003) ............................. 14, 26
    Matrixx Initiatives, Inc. v. Siracusano,
           563 U.S. 27, 40-42 (2011) .............................................................................30
    Montgomery Cty. v. Microvote Corp.,
           320 F.3d 440, 448 (3d Cir. 2003) ....................................................................6
    Nye v. Mistick,
           2015 WL 11511580, *5, n.3 (M.D. Pa. Feb. 24, 2015) .................................31
    Oddi v. Ford Motor Co.,
                                                          iv
Case 3:16-md-02738-FLW-LHG Document 9735-1 Filed 05/07/19 Page 5 of 42 PageID: 36665




          234 F.3d 136, 158 (3d Cir. 2000) ....................................................................6
    Padillas v. Stork-Gamco, Inc.,
          186 F.3d 412, 418 (3d Cir. 1999) ....................................................................1
    Pooshs v. Phillip Morris USA, Inc.,
          287 F.R.D. 543, 546 (N.D. Cal. 2012) ..........................................................13
    Rowland v. Novartis Pharm. Corp.,
          149 F.Supp.3d 553, *17 (2014) .....................................................................25
    Smith v. Ryan,
          813 F.3d 1175, 1199 (9th Cir. 2016) .............................................................31
    Wicker v. Consol. Rail Corp.,
          371 F. Supp. 2d 702 (W.D. Pa. 2005) ...........................................................26
    Yates v. Ford Motor Co.,
          113 F. Supp. 3d 841, 858 (E.D.N.C. 2015) .....................................................7
    Rules

    Federal Rule of Evidence 104. ...................................................................................1
    Federal Rule of Evidence 702. ...................................................................................1
    Federal Rule of Evidence 703. ...................................................................................1
    Federal Rule of Evidence 403. ...................................................................................1
    Fed. Rule Evid. 702 (a). ...........................................................................................30




                                                              v
Case 3:16-md-02738-FLW-LHG Document 9735-1 Filed 05/07/19 Page 6 of 42 PageID: 36666




            The Plaintiffs’ Steering Committee (“PSC”) respectfully submits this motion

    to exclude the opinions and testimony of Johnson & Johnson’s and Johnson &

    Johnson Consumer Inc.’s (collectively “J&J”) gynecologic oncology experts,

    Dr. Cheryl Saenz and Dr. Kevin Holcomb, pursuant to Federal Rule of Evidence 104

    (a), 702, 703 and 403.

    I.      INTRODUCTION AND SUMMARY

            The opinions of Dr. Saenz and Dr. Holcomb are based on a flawed

    methodology that is contrary to widely accepted principles of interpreting

    epidemiology and the standards for proving a biologically plausible mechanism.

            Under the standards articulated by the United States Supreme Court in

    Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579 (1983), the burden is on J&J as

    the party offering Drs. Saenz and Holcomb to demonstrate that both experts have

    used a reliable scientific method to reach their opinions. J&J has failed to meet its

    burden1:

                 First, Drs. Saenz and Holcomb automatically value cohort
                  studies above all other epidemiology, while improperly ignoring
                  the totality of the evidence.

                 Second, they erroneously dismiss the epidemiological studies
                  that are unfavorable to their opinions based on a flawed
                  understanding of statistical significance.


    1
        Padillas v. Stork-Gamco, Inc., 186 F.3d 412, 418 (3d Cir. 1999).

                                               1
Case 3:16-md-02738-FLW-LHG Document 9735-1 Filed 05/07/19 Page 7 of 42 PageID: 36667




               Third, their dismissal of case-control studies based on recall bias
                is not based on sound methodology.

               Fourth, their opinions on biological plausibility are based on an
                incorrect standard of proof and ignore the totality of evidence.

               Lastly, Dr. Saenz’s critiques of Dr. Smith-Bindman’s
                epidemiological review should be excluded because Dr. Saenz
                lacks the basic qualifications to critique Dr. Smith-Bindman’s
                epidemiological assessment and her testimony in this regard
                would not be helpful to the jury.

    II.    LEGAL STANDARD

           The PSC incorporates the legal standard set forth in The Plaintiffs’ Steering

    Committee’s Omnibus Memorandum of Law Regarding Daubert Legal Standard

    and Scientific Principles for Assessing General Causation (“Omnibus Brief”), and

    supplements it as set forth herein.

    III.   OVERVIEW OF THE GYNECOLOGIC ONCOLOGY SPECIALTY
           AND RELEVANCE TO THIS LITIGATION

           A gynecologic (“GYN”) oncologist is a physician that specializes in the

    diagnosis and treatment of female reproductive cancers, including cancers of the

    ovary, uterus, cervix and vulva, and is responsible for all medical and surgical

    aspects of the patient’s care. GYN oncologists have completed residencies in

    obstetrics and gynecology, and training through a gynecologic oncology fellowship.

    As part of patient care, GYN oncologists also evaluate whether a patient is at high

    risk for gynecologic cancers due to the patient’s personal and family history.




                                              2
Case 3:16-md-02738-FLW-LHG Document 9735-1 Filed 05/07/19 Page 8 of 42 PageID: 36668




            In general, a GYN oncologist is qualified to opine on the following issues

    related to this action: 1) the causes and risk factors of ovarian cancer; 2) the

    increased risk of ovarian cancer with genital talcum powder use; 3) the migration or

    transport of particles through the female reproductive tract; and 4) the biologic

    mechanism involved in the pathogenesis of ovarian cancer.

    IV.     OVERVIEW OF J&J’S DESIGNATED GYN ONCOLOGISTS

            J&J designated two GYN oncologists for purposes of general causation:

    Dr. Cheryl Saenz and Dr. Kevin Holcomb.

            A.     Dr. Cheryl Saenz

            Dr. Saenz is board certified in gynecologic oncology and Obstetrics and

    Gynecology.2 Dr. Saenz has been an physician at the University of California, San

    Diego (UCSD) Health System for over 20 years and is currently a clinical professor

    of gynecologic oncology in the Department of Obstetrics, Gynecology and

    Reproductive Sciences at the UCSD.3 She currently cares for 40-50 patients a week

    and operates on 4-5 patients a week, most of which are women with a known

    gynecologic malignancy.4



    2
     See March 13, 2019 Deposition of Cheryl Saenz, M.D. (“Saenz Dep.) at 14:10-15,
    attached hereto as Exhibit A.
    3
     See Expert Report of Cheryl Christine Saenz, MD for General Causation Daubert
    Hearing, dated Feb. 25, 2019 (“Saenz Report”) at 1, attached hereto as Exhibit B.
    4
        Saenz Report at 1.

                                             3
Case 3:16-md-02738-FLW-LHG Document 9735-1 Filed 05/07/19 Page 9 of 42 PageID: 36669




             Dr. Saenz is not an epidemiologist, does not have a degree in epidemiology,

    and is not an expert in asbestos.5 She defers to other experts on “the chemical

    composition” of talcum powder, including the presence of heavy metals, fragrances,

    fibrous talc, and asbestos.6 Dr. Saenz has no opinion on whether fragrances or heavy

    metals in the talcum powder products can cause ovarian cancer.7 She also “doesn’t

    have an opinion that [asbestos] does or that it does not” act as a risk factor for

    epithelial ovarian cancer. (Saenz Dep. at 152:3-12 (“Q. In your opinion, is asbestos

    a risk factor for epithelial ovarian cancer? A. Again, I don’t think that’s a yes or no

    answer, because I think the literature is somewhat inconsistent on that particular

    topic. Q. So you don’t have that opinion? A. I don’t have an opinion that it does or

    that it does not, correct.”)).

             B.    Dr. Kevin Holcomb

             Dr. Holcomb is a practicing GYN oncologist at Weill Cornell Medical Center-

    New York Presbyterian Hospital and the Director of Gynecologic Oncology.8 Since

    the early 2000s, he has performed approximately 200-225 surgeries per year and


    5
        Saenz Dep. at 129:8-11, 347:1-3.
    6
        Id. at 65:20-68:17.
    7
        Id. at 151:8-17.
    8
     See March 27, 2019 Deposition of Kevin Holcomb, M.D. (“Holcomb Dep.”) at
    12:10-18; 300:23-301:17, attached hereto as Exhibit C. See also February 25, 2019
    Expert Report of Kevin Holcomb, M.D., FACOG for General Causation Daubert
    Hearing (“Holcomb Report”) at 2, attached hereto as Exhibit D.

                                              4
Case 3:16-md-02738-FLW-LHG Document 9735-1 Filed 05/07/19 Page 10 of 42 PageID:
                                  36670



  treats approximately 20 new ovarian cancer patients a year.9 Dr. Holcomb is not an

  epidemiologist, does not have a degree in epidemiology, and is not an expert in

  asbestos.10 Dr. Holcomb has no opinions on whether J&J’s talcum powder products

  contain carcinogenic fragrances, heavy metals, fibrous talc, or asbestos.11

           C.    Summary of the opinions of Drs. Saenz and Holcomb

           Coincidentally, Drs. Saenz and Holcomb provide the same four general

  opinions regarding general causation: (1) there are known factors that increase or

  decrease the risk of the development of ovarian cancer;12 (2) the epidemiological

  data does not demonstrate genital talcum powder use is a risk factor for the

  development of ovarian cancer;13 (3) talcum powder cannot migrate from the

  perineum to the fallopian tubes or ovaries;14 and (4) there is no evidence talcum

  powder causes malignant transformation of epithelial cells.15 Drs. Holcomb and

  Saenz do not opine on the constituents of talcum powder, including asbestos, fibrous




  9
      Holcomb Report at 1.
  10
       Holcomb Dep. at 38:14-16; 154:2-4.
  11
       Id. at 108:16-109:18.
  12
       Saenz Report at 4-7; Holcomb Report at 5-7.
  13
       Saenz Report at 9-17; Holcomb Report at 7-14, 19-20.
  14
       Saenz Report at 17-18; Holcomb Report at 16-17.
  15
       Saenz Report at 19-20; Holcomb Report at 17-19.

                                            5
Case 3:16-md-02738-FLW-LHG Document 9735-1 Filed 05/07/19 Page 11 of 42 PageID:
                                  36671



  talc, non-fibrous talc, heavy metals, or fragrances, or whether any of these

  ingredients can cause or increases the risk of ovarian cancer.

  V.    DR. SAENZ’S AND DR. HOLCOMBS’ OPINIONS ON THE
        EPIDEMIOLOGY ARE BASED ON FLAWED METHODLOGY AND
        SHOULD BE EXCLUDED

        A.     Dr. Saenz and Dr. Holcomb Improperly Value Cohort Studies
               Above All Other Epidemiology While Ignoring the Totality of the
               Evidence

        Admissibility of an expert’s testimony requires more than blind reliance on

  his or her word alone. Gen. Elec., Co. v. Joiner, 522 U.S. 136, 146 (1997)

  (“[N]othing in either Daubert or the Federal Rules of Evidence requires a district

  court to admit opinion evidence that is connected to existing data only by the ipse

  dixit of the expert.”). An expert must be able to demonstrate that he or she employed

  a scientifically valid and reliable methodology to form the basis of his or her opinion.

  Merely stating so is not sufficient.16 See Oddi v. Ford Motor Co., 234 F.3d 136, 158

  (3d Cir. 2000) (holding that an expert's ipse dixit does not withstand Daubert's

  scrutiny).




  16
     See also Montgomery Cty. v. Microvote Corp., 320 F.3d 440, 448 (3d Cir. 2003)
  (citing Joiner, 522 U.S. at 146); In re Gabapentin Patent Litig., No. CIV.A. 00-2931,
  2011 WL 12516763, at *10 (D.N.J. Apr. 8, 2011); Hamilton v. Emerson Elec. Co.,
  133 F. Supp. 2d 360, 370 (M.D. Pa. 2001) (“ipse dixit is defined in Black's Law
  Dictionary as ‘a bare assertion resting on the authority of an individual.’ Black's Law
  Dictionary 828 (6th Ed. 1990).”).

                                             6
Case 3:16-md-02738-FLW-LHG Document 9735-1 Filed 05/07/19 Page 12 of 42 PageID:
                                  36672



        Nowhere in either Dr. Saenz’s17 or Dr. Holcomb’s18 reports do they explain

  the methodology they employed in reviewing the epidemiology on the increased risk

  of ovarian cancer with genital talcum powder use. A proper review requires

  weighing the totality of the evidence as a whole – not simply reviewing and

  dismissing studies in isolation or wholesale dismissal or acceptance of studies based

  on their type without analysis.19


  17
     Saenz Dep. at 187:10-25 (“Q. Doctor, can you please point me to the place in your
  report where you provide for me the methodology that you employed in coming to
  your expert opinions? A. Ma’am, I already answered this for you. Q. That was your
  answer? A. Yes, ma’am. Q. In other words, you can’t point me to an area in your
  report where you provide the methodology, can you? A. Ma’am, I already told you,
  I don’t have a specific section titled methodology.”).
  18
     Holcomb Dep. at 159:22-160:24 (“Q. Doctor, with regard to methodology, will
  you please point me to the methodology section in your report that informs the reader
  of the methodology that you employed to render your opinions? A. I would have to
  point you to my description of the Bradford Hill criteria. Q. Where does that appear?
  A. I’ll find it for you. Page 19. Q. Doctor, is that a methodology section? I asked you
  specifically if you could point me to the methodology section. A. No. That does –
  that is not a methodology section. Q. And, in fact, you don’t have a methodology
  section in your report do you? A. I don’t have a specific section labeled
  methodology, no.”).
  19
     In re Neurontin Mktg. & Sales Practices Litig., 04-CV-10739-PBS, 2011 WL
  3852254, at *34 (D. Mass. Aug. 31, 2011), aff'd, 712 F.3d 21 (1st Cir. 2013)
  (excluding expert's testimony where it was found that the expert “reache[d] his
  opinion by first identifying his conclusion . . . and then cherry-picking observational
  studies that support his conclusion and rejecting or ignoring the great weight of the
  evidence that contradicts his conclusion.” (citing In re Bextra & Celebrex Mktg.
  Sales Practices & Prod. Liab. Litig., 524 F. Supp. 2d 1166, 1176 (N.D. Cal. 2007)));
  Yates v. Ford Motor Co., 113 F. Supp. 3d 841, 858 (E.D.N.C. 2015); see also In re
  Zoloft (Sertraline Hydrochloride) Prod. Liab. Litig., 26 F. Supp. 3d 449 (E.D. Pa.
  2014) (finding expert’s opinion not reliable or scientifically sound because the
  expert failed to account adequately for contrary evidence (citing In re Avandia
                                            7
Case 3:16-md-02738-FLW-LHG Document 9735-1 Filed 05/07/19 Page 13 of 42 PageID:
                                  36673



        The epidemiological evidence in this case is robust. There are 37

  observational studies of talcum powder and ovarian cancer: 31 case-control studies

  (7 hospital based and 24 population based), 2 pooled case-control studies, and 4

  cohort studies. The overwhelming majority (n=34) of these studies, irrespective of

  study design, found a positive association (i.e., a hazard ratio > 1), with most

  showing an association in the range of 1.1-1.7 representing a 10-70% increased risk

  of ovarian cancer with talcum powder use. In a majority of the published studies

  (n=19), the positive association reported was statistically significant to a p=.05.

  However, two of the three cohort studies show no increase in risk of epithelial

  ovarian cancer. But, interestingly, when the cohort study data is analyzed as a whole,

  they show an increased risk for serous invasive ovarian cancer.20

        Although both Dr. Saenz and Dr. Holcomb claimed at their depositions that

  they conducted a totality of the evidence review of this data, their actual opinions

  reveal the opposite. Drs. Saenz and Holcomb relied solely on the cohort studies in




  Mktg., Sales Practices & Prod. Liab. Litig., No. 2007-MD-1871, 2011 WL 13576,
  at *9, 9 (E.D. Pa. Jan. 4, 2011))).
   See Penninkilampi, Ross, and Guy D. Eslick. 2018, “Perineal Talc Use and Ovarian
  20


  Cancer: A Systematic Review and Meta-Analysis.” Epidemiology (Cambridge,
  Mass.) 29 (1): 41–49, attached hereto as Exhibit I. For a complete discussion of the
  epidemiologic evidence that supports a causal association between genital talcum
  powder use and ovarian cancer see the Plaintiffs’ Steering Committee’s
  Memorandum of Law in Support of its Motion to Exclude the Opinions of
  Defendants’ Epidemiology Experts Drs. Ballman, Merlo, Diette & Borak.

                                            8
Case 3:16-md-02738-FLW-LHG Document 9735-1 Filed 05/07/19 Page 14 of 42 PageID:
                                  36674



  isolation, without consideration of the evidence as a whole.

           Dr. Saenz opines that the epidemiology on genital talcum powder use is

  inconsistent solely because “the cohort studies do not show an increased risk.”21 To

  arrive at this opinion, Dr. Saenz admits that she failed to weigh the epidemiological

  evidence in totality and instead, simply valued the results of the cohort studies to the

  exclusion of all other epidemiology:

           Q.    Did you weigh the evidence in your expert report? I didn’t see
                 where you had done that.
           A.    Again, can you –

           Q.    Did you weigh it in your mind?
           A.    What do you mean by “weigh”?

           Q.    So if you looked at say the cohort studies versus the case control
                 studies, did you weigh the case control less heavily than you
                 weighed the cohort studies? Did you put more emphasis on one
                 type of evidence as opposed to another?
           A.    So I wouldn’t use the word weigh. I do believe that the cohort
                 studies have more scientific credibility than the case control
                 studies because the case control studies are subject to more biases
                 and potential confounds than the cohort studies.

           Q.    You didn’t perform a weight of the evidence analysis in your
                 report, did you?
           A.    No, I did not.22

           Because she automatically elevated cohort studies above all other

  epidemiology, Dr. Saenz also rejected the meta-analyses out of hand as “essentially


  21
       Saenz Dep. at 309:25-310:4; Saenz Report at 8.
  22
       Saenz Dep. at 166:18-167:17.

                                              9
Case 3:16-md-02738-FLW-LHG Document 9735-1 Filed 05/07/19 Page 15 of 42 PageID:
                                  36675



  compilations of the original publications” and “bring[ing] nothing new to the

  discussion.”23

           Admittedly, because Dr. Saenz did not weigh the totality of the evidence, she

  never discussed the cohorts’ design limitations and weaknesses.24 Instead, Dr. Saenz

  based her opinions solely on the results of the cohort studies in isolation because she

  believes they show no association.25 Dr. Saenz was required to consider the

  epidemiology in totality. Her failure to do so resulted in unreliable opinions.

           Not surprisingly, Dr. Holcomb’s opinion that the epidemiology is inconsistent

  also is based on his dismissal of all case-control studies and meta-analyses in favor

  of what he deemed the “higher-level prospective cohort studies.”26 Like Dr. Saenz,

  Dr. Holcomb believes cohort studies “are considered superior” to the other

  epidemiology.27 Based on this flawed understanding, Dr. Holcomb completely

  dismissed all case-control studies, including those studies that show a statistically

  significant association, simply because they are case-control studies.28 Like Dr.


  23
       Saenz Report at 16, 17.
  24
       Saenz Report at 13-16; Saenz Dep. at 181:9-13.
  25
    Saenz Dep. at 181:22-182:3 (“Q. In formulating your opinions, are they based on
  the fact that you believe the cohort studies do not show an association between
  genital talcum powder use and epithelial ovarian cancer? A. That’s part of the data
  that I used to formulate my opinions.”).
  26
       Holcomb Report at 15.
  27
       Holcomb Report at 8.
  28
       Id. at 15.

                                             10
Case 3:16-md-02738-FLW-LHG Document 9735-1 Filed 05/07/19 Page 16 of 42 PageID:
                                  36676



  Saenz, he also dismissed the meta-analyses as “offer[ing] little new information

  regarding the association between genital talc use and ovarian cancer.”29

             Dr. Holcomb struggled to find support for his methodology. Dr. Holcomb

  cited to, and reproduced in his Report, a hierarchy of evidence from the Center for

  Evidence-Based Management (“CEMB”), a business management website.30 Dr.

  Holcomb cherry-picked this hierarchy, not because it is a valid hierarchy for

  evaluating medical and scientific literature in evidence-based medicine, but because

  it did what he needed it to do to; it elevated cohort studies above all case-control

  studies and completely eliminated meta-analyses – something Dr. Holcomb pre-

  determined was important to his opinions:

               Q.       Why did you pick that diagram?
               A.       I was looking for an example of the – what I believe is a
                        widely held hierarchy on the strengths of different study
                        types based on their ability to be altered by inaccuracies.
                        And this was the diagram that I found that I thought
                        showed it the best.31

             Finding the hierarchy he needed, Dr. Holcomb ignored the fact that CEMB

  has nothing to do with medicine.32 Yet, he opines confidentially that this business



  29
       Id.
  30
       Id. at 8.
  31
       Holcomb Dep. at 281:21-282:6.
  32
    Id. at. at 281:18-20 (“Q. And what – is that a medical site or is that a business site?
  A. I’m not sure.”)).

                                             11
Case 3:16-md-02738-FLW-LHG Document 9735-1 Filed 05/07/19 Page 17 of 42 PageID:
                                  36677



  management hierarchy is “a generally accepted hierarchy” on which doctors should

  rely and accuses the PSC’s experts of “abandoning the well-accepted hierarchy.”33

  Dr. Holcomb’s opinions are unreliable and not supported by sound methodology.

           Tellingly, Dr. Holcomb ignored the hierarchy for evidence-based medicine

  followed by his own institution Weill-Cornell.34 Inconveniently for Dr. Holcomb,

  Weill-Cornell’s hierarchy placed meta-analyses at the top and case-control and

  cohort studies on the same level.35 Although Dr. Holcomb conceded that contrary to

  CEMB’s business management hierarchy, Weill-Cornell’s hierarchy relates to

  medicine,36 Dr. Holcomb ignored it because it did not fit his predetermined

  conclusions. This is entirely unreliable and improper.

           Indeed, Dr. Holcomb agreed that cohort studies can be poorly designed.37

  However, like Dr. Saenz, by automatically favoring cohort studies over the case-

  control studies and meta-analyses, he failed to acknowledge or even consider the

  cohort’s design limitations concerning genital talcum powder use.38 At his


  33
       Holcomb Report at 7, 9.
  34
    Holcomb Dep. at 301:23-303:11 (“Q. So did you look at Weill Cornell’s study
  hierarchy? A. I don’t know if – well, no, I don’t know that Weill Cornell has a study
  hierarchy.”)).
  35
       Id. at 304:3-305:15; see also Holcomb Dep. Ex. 17, attached hereto as Exhibit E.
  36
       Holcomb Dep. at 305:19-306:6.
  37
       Id. at 308:7-17.
  38
    Id. at 170:20-171:4 (“Q. Did you – you did not present and discuss the study design
  limitations of the cohort studies, yes or no? A. I’d have to read through the report
                                            12
Case 3:16-md-02738-FLW-LHG Document 9735-1 Filed 05/07/19 Page 18 of 42 PageID:
                                  36678



  deposition, Dr. Holcomb conceded that several design limitations exist with the

  cohort studies.39 Dr. Holcomb’s failure to consider these limitations to blindly favor

  cohort studies above all other epidemiology is based on flawed methodology.

           The cherry-picking of favorable data and facts “does not reflect scientific

  knowledge, is not derived by scientific method and is not ‘good science.’”40 “[A]ny

  theory that fails to explain information that otherwise would tend to cast doubt on

  that theory is inherently suspect,” and “courts have excluded expert testimony”

  “where the expert selectively chose his support from the scientific landscape”41 as



  again. I don’t remember. Q. You can’t answer that question? A. I can’t.”); see also
  Holcomb Report at 10-12.
  39
       Holcomb Dep. at 315:23-317:20; 344:9-21; 376:2-19.
  40
      In re Bextra and Celebrex Marketing Sales Practices and Product Liability
  Litigation, 524 F. Supp. 2d at 1176; In re Zoloft (Sertraline Hydrochloride) Prod.
  Liab. Litig., 858 F.3d 787, 796–800 (3d Cir. 2017) (“An expert’s opinion may be
  unreliable if he fails to account for contrary scientific literature and instead
  ‘selectively chooses his support from the scientific landscape.’”); Eghnayem v. Bos.
  Sci. Corp., 57 F. Supp. 3d 658, 676 (S.D.W. Va. 2014) “[I]f the relevant scientific
  literature contains evidence tending to refute the expert's theory and the expert does
  not acknowledge or account for that evidence, the expert's opinion is unreliable.”)
  Pooshs v. Phillip Morris USA, Inc., 287 F.R.D. 543, 546 (N.D. Cal. 2012) (“A
  methodology may not be reliable if an expert fails to address and exclude alternative
  explanations for the data on which he bases his findings or rejects studies reporting
  contrary empirical findings.”); Abarca v. Franklin Cty. Water Dist., 761 F. Supp. 2d
  1007, 1066 n.60 (E.D. Cal. 2011) (“A scientist might well pick data from many
  different sources to serve as circumstantial evidence for a particular hypothesis, but
  a reliable expert would not ignore contrary data, misstate the findings of others, make
  sweeping statements without support, and cite papers that do not provide the support
  asserted.” (internal citations omitted)).
  41
       In re Rezulin Prod. Liab. Litig., 369 F. Supp. 2d 398, 425 (S.D.N.Y. 2005).

                                             13
Case 3:16-md-02738-FLW-LHG Document 9735-1 Filed 05/07/19 Page 19 of 42 PageID:
                                  36679



  both Dr. Saenz and Dr. Holcomb have done here. It “is hardly scientific.”42 It is

  “inherently unreliable.”43 The method used by both Dr. Saenz and Dr. Holcomb are

  scientifically unreliable cherry-picking. Both experts ignored scientific studies that

  do not support their opinions. The Third Circuit has deemed expert opinions

  unreliable where the experts, like Dr. Saenz and Dr. Holcomb, ignored facts of

  record when formulating their opinions.44 Thus, their opinions should be excluded.

        B.     Dr. Saenz and Dr. Holcomb Erroneously Dismiss the
               Epidemiological Studies that are Unfavorable to their Opinions
               Based on a Flawed Understanding of Odds Ratios and Statistical
               Significance

        The epidemiological studies related to genital use of talcum powder and

  ovarian cancer show consistent odds ratios greater than 1.0, with most in the range

  of 1.2-1.6. The results of the majority of these studies also are statistically

  significant. Rather than consider this evidence in its totality, Drs. Saenz and




  42
    Lust By & Through Lust v. Merrell Dow Pharm., Inc., 89 F.3d 594, 596 (9th Cir.
  1996).
  43
    In re Bausch & Lomb, Inc. Contact Lens Solution Prods. Liab. Litig., 2009 WL
  2760462, at *14 (D.S.C. Aug. 26, 2009).
  44
    See Elcock v. Kmart Corp., 233 F.3d 734, 756 (3d 2000); Magistrini v. One Hour
  Martinizing Dry Cleaning, 180 F. Supp. 2d 584, 602 (D.N.J. 2002), aff'd, 68 F.
  App'x 356 (3d Cir. 2003) (“in order for an expert's opinions based on evidence to be
  reliable and admissible, “all of the relevant evidence must be gathered, and the
  assessment or weighing of that evidence must not be arbitrary, but must itself be
  based on methods of science.”).

                                           14
Case 3:16-md-02738-FLW-LHG Document 9735-1 Filed 05/07/19 Page 20 of 42 PageID:
                                  36680



  Holcomb improperly parse out studies and reject them based on odds ratios less than

  2.0 and a lack of statistical significance. This is not a reliable methodology.

           Dr. Saenz dismissed the case-control studies with a statistically significant

  association simply because they have an odds ratio that is less than 2.0. (Saenz

  Report at 9; Saenz Dep. at 154:4-14 (“Q. If you look at a body of literature and it’s

  greater than one, and statistically significant, but does not approach a point estimate

  of 2.0, you deem that weak literature? A. No, I would deem that weak statistical

  association, a weak odds ratio. Not weak literature, that’s not what I said. Q. You

  deem that a weak association? A. Yes.”)). Dr. Saenz opines that the epidemiology

  does not consistently show an association because “in all of these studies the odds

  ratio was always below 2.0.”45 Dr. Saenz is unable to cite any authority to support

  this methodology.46

           Similarly, Dr. Holcomb conceded that the odds ratios in all but two of the

  case-control studies are above 1.0. He also acknowledged that the odds ratios of at

  least two cohort studies are greater than 1.0. (Holcomb Dep. at 206:20-207:20 (“Q.

  And that body of literature has consistent odds ratios throughout case-control, cohort

  and – and meta-analyses? A. Cohort, no. I disagree with that. Q. You do? A Yeah.

  Q. The cohort studies are showing, aside from the Gonzalez study, they are all


  45
       Saenz Report at 22.
  46
       Saenz Dep. at 155:23-156:5.

                                             15
Case 3:16-md-02738-FLW-LHG Document 9735-1 Filed 05/07/19 Page 21 of 42 PageID:
                                  36681



  showing numbers that are to the right of one, aren’t they? For ever[] use? A. For

  example, Gates is 1.06. Q. Mm-hmm. That’s to the right of one, isn’t it? A. Yes

  ma’am. Just right to the right of one.”); Holcomb Report at 10 (recognizing Gertig

  found “[a] modest increased risk was seen for the development of invasive serous

  ovarian cancer in women reporting any use of talc (relative risk 1.4, 95% confidence

  interval 1.02-1.91)”)).

        However, Dr. Holcomb conveniently dismissed case-control and cohort

  studies based purely on a lack of statistical significance as being “unreliable and

  attributable to chance,” even though their odds ratios are positive and consistent with

  the statistically significant case-control studies. (Holcomb Dep. at 150:12-19 (“Q.

  So you created Table 1 to show or to support your claim that the case-control studies

  were inconsistent based on statistical significance? A. That’s fair.”); 191:14-18 (“Q.

  Doctor, is it your opinion that the studies that do not show statistical significance are

  unreliable and attributable to chance? A: Yes.”); Holcomb Report at 20 (“[T]he

  results of the studies are inconsistent [i]n particular, approximately half of the case-

  control studies and all of the cohort studies found no significant increased risk of

  EOC from genital talc use.”)). According to Dr. Holcomb, a study’s odds ratio must




                                             16
Case 3:16-md-02738-FLW-LHG Document 9735-1 Filed 05/07/19 Page 22 of 42 PageID:
                                  36682



  be greater than 1.0 and statistically significant to have relevance to a causation

  analysis.47 However, he is unable to cite any support for this position.48

           Holcomb’s expertise in statistics consists of one statistics class during medical

  school and things he “learned in reviewing for the – for this deposition.”49 Further,

  he has no idea who Drs. Rothman and Greenland are and is not familiar with their

  seminal textbook on epidemiology. One must conclude that his disagreement with

  these esteemed statistics experts, i.e., that caution dismissing positive odds ratios

  based solely on statistical significance when reviewing the totality of a body of

  evidence, is based on his lack of knowledge and understanding of the statistical

  science.50

            C.    Dr. Saenz and Dr. Holcomb’s Dismissal of Case-Control Studies
                  Based on Recall Bias Is Not Based on Sound Methodology

           Dr. Saenz and Dr. Holcomb also dismiss all case-control studies based on

  alleged recall bias supposedly created by the talcum powder litigation but failed to

  conduct any analysis to determine whether recall bias is actually at play. Their


  47
       Holcomb Dep. at 198:5-22.
  48
       Id. at 195:13-23.
  49
       Id. at 284:2-13.
  50
     Id. at 199:17-22, 219:3-14 (disagreeing with Greenland 2019 article). Dr. Kenneth
  J. Rothman and Dr. Sanders Greenland are esteemed epidemiologists whose
  textbook Modern Epidemiology, has been relied in by numerous courts including the
  Third Circuit and has been cited in Reference Manual on Scientific Evidence. See
  DeLuca v. Merrell Dow Pharms., Inc., 911 F.2d 941, 945, 947 (3rd Cir.1990); Cook
  v. Rockwell Int’l Corp., 580 F.Supp.2d 1071 (D. Colo. 2006).

                                              17
Case 3:16-md-02738-FLW-LHG Document 9735-1 Filed 05/07/19 Page 23 of 42 PageID:
                                  36683



  opinions in this regard are nothing more than unproven assertions with no

  evidentiary support or foundation.

           Dr. Saenz acknowledges that at least 12 of the case-control studies

  “demonstrated a statistically significant increased risk of developing ovarian cancer

  with the ever-use of talc in the perineal area as compared to never users.”51 However,

  she discredits these findings as completely attributable to recall bias because women

  with ovarian cancer have been influenced by “the bombardment” of “ubiquitous

  publicity of talc litigation.”52

           Dr. Holcomb similarly dismisses all case-control studies based on pure

  speculation about alleged recall bias.53 He explains that recall bias can occur if you

  have “an increase in familiarity with a topic that happens after a certain time point

  and you look at the association before and after this is widely known and show that

  there’s a difference. . . ”54 He acknowledges that people involved in case-control

  studies likely are not reading the medical and scientific literature on genital talcum

  powder use, and so are “going to find out about talc . . . through the lay media [and]

  [t]he lay media pipes up more when there is a product liability associated with it.”55


  51
       Saenz Report at 9.
  52
       Id. at 12-13; Saenz Dep. at 304:6-305:12.
  53
       Holcomb Report at 8-9.
  54
       Holcomb Dep. at 261:24-262:17.
  55
       Id. at 265:2-266:4.

                                            18
Case 3:16-md-02738-FLW-LHG Document 9735-1 Filed 05/07/19 Page 24 of 42 PageID:
                                  36684



  On this basis, he assumes recall bias from the talcum powder litigation has affected

  the case-control studies.

           Dr. Saenz’s and Dr. Holcomb’s litigation driven opinions apparently derive

  purely from their desire to reject the case control studies as a whole. Dr. Saenz admits

  that she has no idea whether there was widespread media coverage of talc litigation

  prior to any of the case control studies.56 Indeed, by Dr. Saenz’s own accounting, the

  vast majority of the case control studies occurred prior to any media coverage of

  genital talcum powder litigation.57

           Similarly, Dr. Holcomb admitted that he is unable to opine to a medical degree

  of probability that recall bias explains the statistically significant increase risk in the

  case-control studies.58 That is because Dr. Holcomb has not bothered to determine

  when widespread media coverage of the talcum powder litigation began.59

           Instead of conducting any actual analysis of the potential for recall bias, Dr.

  Saenz and Dr. Holcomb both selectively rely on a single study, Schildkraut et al.

  2016, to dismiss all case control studies as being influenced by recall bias. (Saenz


  56
    Saenz Dep. at 305:14-18 (“Q. Do you know when there was the first widespread
  coverage or media coverage of the talcum powder litigation? A. No, I do not.”)).
  57
    Saenz Report, Table 2 (showing 29 of 32 case control studies were published prior
  to potential media coverage in 2014).
  58
       Holcomb Dep. at 272:19-273:2.
  59
       Id. at 266:8-13.


                                              19
Case 3:16-md-02738-FLW-LHG Document 9735-1 Filed 05/07/19 Page 25 of 42 PageID:
                                  36685



  Dep. at 304:24-305:12 (identifying Schildkraut 2016 as demonstrating “that recall

  bias contributes to the odds ratio”); 311:23-25 (“as evidenced by the Schildkraut

  study, there’s certainly an influence of, on the odds ratio, of recall bias”); 315:1-3

  (“I would cite back to Schildkraut, which demonstrated the influence of recall bias,

  regardless.”); Holcomb Dep. at 254:2-22 (identifying Schildkraut 2016 as only study

  that had “proof” of recall bias); 261:3-15 (citing Schildkraut as demonstrating recall

  bias “was at play”)).

             Schildkraut does not support a finding that all case control studies are plagued

  by recall bias due to media coverage of talcum powder litigation. In contrast to

  defense representations, what the Schildkraut study authors noted was that “[t]wo

  class action lawsuits were filed in 2014 concerning possible carcinogenic effects of

  body powder, which may have influenced recall of use.”60 As a result, the authors

  assumed there was publicity that led to “heightened awareness of the exposure” but

  nonetheless, accounted for the potential for recall bias.61 Notably, the authors

  concluded that the “data do not support that recall bias alone before 2014 versus

  2014 or later would account for the associations with body powder use.”62 The


  60
     Schildkraut JM, Abbott SE, Alberg AJ, et al. Association between body powder
  use and ovarian cancer: The African American Cancer Epidemiology Study
  (AACES). Cancer Epidemiol Biomarkers Prev. 2016; 25:1411–1417, p. 1415,
  attached hereto as Exhibit H.
  61
       Id.
  62
       Id.

                                                20
Case 3:16-md-02738-FLW-LHG Document 9735-1 Filed 05/07/19 Page 26 of 42 PageID:
                                  36686



  authors noted that any potential publicity may not skew the odds ratio because it

  would have “improved the accuracy of reported use for both cases and controls

  interviewed in 2014 or later.”63

             Although Schildkraut was able to account for any potential recall bias, the

  authors’ assumptions regarding the first widespread media coverage of the talcum

  powder litigation were wrong. The first media coverage of any talcum powder

  litigation occurred in February 2016, when the first large verdict was entered.64 All

  case-control studies considered by Drs. Holcomb and Saenz occurred prior to 2016.65

             For this reason, subsequent studies further discussed why recall bias is not an

  issue. In the Health Canada draft assessment, the authors noted that recall bias is a

  potential issue but concluded: “In studies where the exposure is simple (e.g., never

  versus ever use), recall bias is unlikely to be an important source of bias (Narod

  2016). The positive association is strongest for serous histologic type (Berge et al.

  2018; Taher et al. 2018); findings that the association may vary by histologic type

  detracts from the hypothesis of recall bias, as this type of bias would likely operate




  63
       Id.
  64
     See Id. at https://www.usatoday.com/story/money/nation-
  now/2016/02/24/johnson-johnson-lawsuit-baby-powder-talcum-ovarian-cancer-
  link/80845030/ (last visited Apr. 22, 2019).
  65
    See Holcomb Report, Table 1; Saenz Report Table 2. Drs. Holcomb and Saenz did
  not bother to do this analysis.

                                               21
Case 3:16-md-02738-FLW-LHG Document 9735-1 Filed 05/07/19 Page 27 of 42 PageID:
                                  36687



  for all histologic types (Berge et al. 2018).”66 Conspicuously, Dr. Saenz failed to

  include Taher 2018 or the Health Canada assessment in her analysis.67 Absent an

  analysis on the issue of recall bias, Dr. Saenz and Dr. Holcomb’s opinions regarding

  recall bias should be excluded.

  VI.      DR. SAENZ AND DR. HOLCOMB’S OPINIONS ON BIOLOGICAL
           PLAUSIBILITY ARE BASED ON AN INCORRECT STANDARD OF
           PROOF AND IGNORE THE TOTALITY OF EVIDENCE

           Drs. Saenz and Holcomb’s opinions on biological plausibility should be

  excluded because both experts attempt to impose a heightened burden of proof on

  Plaintiffs that is improper and misplaced. Plaintiffs are not required to “prove” the

  mechanism. Biological plausibility does not mean proof of mechanism, but rather

  whether what is known about the association makes biological sense.

           Dr. Saenz opines that biological plausibility requires Plaintiffs to provide

  “proof” that talcum powder can migrate. She explains that to have biological

  plausibility “there has to be some proof that a particulate matter applied to the

  perineum can actually make it to the ovaries for the hypothesis that talc can cause

  ovarian cancer to be so.” (Saenz Dep. at 197:14-198:2 (emphasis added); 198:11-13

  (“there has to be biological evidence that what you’re hypothesizing could actually




  66
    Health Canada, Environment and Climate Change Canada, “Draft Screening
  Assessment Talc.” Dec. 2018, pp. 28, attached hereto as Exhibit K.
  67
       Saenz Dep. at 182:5-22.

                                            22
Case 3:16-md-02738-FLW-LHG Document 9735-1 Filed 05/07/19 Page 28 of 42 PageID:
                                  36688



  happen”)). Because she says there is no “proof,” Dr. Saenz “[c]ompletely disagree[s]

  with the FDA’s position that migration of talc “from the perineum to the vagina and

  peritoneal cavity is undisputable.”68

           The “proof” that Dr. Saenz says must exist concerning migration, requires an

  exact study showing talcum powder applied to the perineum of a woman can travel

  to the ovaries. Dr. Saenz concludes that migration of talcum powder from the

  perineum to the fallopian tubes or ovaries does not occur because “there’s never

  been a study that’s looked at the travel of particulate matter from the perineum to

  the ovaries.”69 According to Dr. Saenz, without a precise study or “proof,” migration

  and ovarian carcinogenesis do not occur.

           Similarly, Dr. Holcomb opines that “it’s not [biologically] plausible to me”

  for talcum powder to migrate from the perineum to the fallopian tubes or ovaries.70

  According to Dr. Holcomb, his “bar is a little bit higher” and so, without a precise

  study, migration is “not a proven point.”71 Like Dr. Saenz, Dr. Holcomb believes


  68
       Id. at 225:7-23; see April 1, 2014 FDA letter, attached hereto as Exhibit J.
  69
     Saenz Dep. at 208:16-25; 218:20-219:1 (“It’s my opinion that there’s never been
  anything that has been published in the peer-reviewed literature that shows that
  something can migrate from the perineum to the ovaries.”); Saenz Report at 8
  (“There is not a single study demonstrating such migration from the perineum to the
  ovaries.”); Saenz Report at 20 (“There is no literature that particulate matter such as
  talcum powder, applied to the perineum, can migrate to the ovaries.”).
  70
       Holcomb Dep. at 422:18-423:7.
  71
       Id. at 445:12-24.

                                             23
Case 3:16-md-02738-FLW-LHG Document 9735-1 Filed 05/07/19 Page 29 of 42 PageID:
                                  36689



  that you can only conclude that migration occurs if there is a “study where someone

  dusted the human perineum with talc and showed that it was able to reach the ovary,

  and that doesn’t exist.”72 Without the precise study, Dr. Holcomb also is forced to

  disagree with the FDA’s position that migration is “undisputable”73 and concludes

  that “the studies examining this issue do not support plaintiffs’ migration theory of

  biological plausibility.”74

           Applying the wrong “proof” standard, Dr. Saenz also believes that Plaintiffs

  must provide “scientific proof” in the form of a “mechanistic study that shows that

  talc leads to ovarian carcinogenesis via chronic inflammation.”75 Based on what she

  has reviewed, Dr. Saenz does not believe there is any mechanistic data that supports

  inflammation as a mechanism of carcinogenicity.76 Without this “proof,” she

  disagrees with the conclusions of study authors that indicate talc can induce chronic

  inflammation as a mechanism and dismisses them as “hypotheses” rather than

  statements of fact.77




  72
       Holcomb Report at 21; Holcomb Dep. at 129:24-130:4.
  73
       Holcomb Dep. at 425:13-426:7.
  74
       Holcomb Report at 21.
  75
       Saenz Dep. at 234:2-5.
  76
       Id. at 234:2-5.
  77
       Id. at 244:8-245:3.

                                            24
Case 3:16-md-02738-FLW-LHG Document 9735-1 Filed 05/07/19 Page 30 of 42 PageID:
                                  36690



             Both experts apply the wrong standard for biological plausibility. The PSC is

  not required to “prove” the mechanism. Dr. Saenz and Dr. Holcomb confuse proven

  “mechanism of action” with “biological plausibility.” They are distinct in science

  and under the law. The Reference Manual on Scientific Evidence describes

  biological plausibility as a judgment based on existing knowledge as to whether an

  agent plausibly could cause an adverse outcome.78 Biologic plausibility lends

  credence to an inference of causation.79 Mechanism of action, on the other hand,

  explains precisely how an agent causes a disease. The PSC does not have the burden

  to prove the precise mechanism by which migration and ovarian carcinogenesis

  occur.80 See In re Fosamax Prod. Liab. Litig., 645 F. Supp. 2d 164, 181 (S.D.N.Y.


  78
    Michael D. Green, et al., Reference Manual on Scientific Evidence, at 604-05 (3d
  Ed. 2011).
  79
       Id.
  80
    See also In re Neurontin Mktg., Sales Practices, & Prod. Liab. Litig., 612 F. Supp.
  2d 116, 149 (D. Mass. 2009) (causation was supported by biologic plausibility
  notwithstanding the “robust debate in the scientific community” regarding the
  proposed mechanism); In re Phenylpropanolamine (PPA) Prod. Liab. Litig., 289 F.
  Supp. 2d 1230, 1247 (W.D. Wash. 2003) (“The fact that the mechanism remains
  unclear does not call the reliability of the opinion into question.”); In re Avandia
  Mktg., Sales Practices & Products Liab. Litig., 2007-MD-1871, 2011 WL 13576, at
  *4 (E.D. Pa. Jan. 4, 2011); Rowland v. Novartis Pharm. Corp., 149 F.Supp.3d 553,
  *17 (2014) (defining biological plausibility as a reasonable association between
  exposure and disease based on what is known about the disease); In re Fosamax
  Prods. Liab. Litig., 2013 WL 155869, *3 (D.N.J. April 10, 2013) (defining
  biological plausibility as “coherence with existing knowledge”); Bartoli v. Novartis
  Pharm. Corp., No. CIV.A. 3:13-0724, 2014 WL 1515870, at *7 (M.D. Pa. Apr. 17,
  2014) (citing In re Pfizer Inc. Sec. Litig., No. 04CIV.9866(LTS)(JLC), 2010 WL
  1047618, at *6 (S.D.N.Y. Mar. 22, 2010) (allowing testimony regarding biological
                                               25
Case 3:16-md-02738-FLW-LHG Document 9735-1 Filed 05/07/19 Page 31 of 42 PageID:
                                  36691



  2009) (“[b]iologic plausibility is a judgment about whether an agent plausibly could

  cause a disease, based on existing knowledge about human biology and disease

  pathology” ... “That the mechanism remains unknown does not mean that the one

  proposed by the PSC’s experts is not widely accepted as plausible.”). To require that

  a mechanism must be proven is mistaken and wrong.81

        In fact, when applying the correct “plausibility” standard, Dr. Saenz and Dr.

  Holcomb agree with the PSC that the literature and evidence demonstrates a

  biologically plausible mechanism. Dr. Saenz concedes that “in terms of biologic




  plausibility “[w]here a ‘hypothesis has been deemed plausible and credible in the
  relevant medical literature’ and where it is within an expert’s field of expertise based
  on training, experience, and history of publication.’”); Wicker v. Consol. Rail Corp.,
  371 F. Supp. 2d 702 (W.D. Pa. 2005) (defining biological plausibility as “coherence
  with existing knowledge”); Magistrini v. One Hour Martinizing Dry Cleaning, 180
  F. Supp. 2d 584, 593 (D.N.J. 2002) (defining biological plausibility as the existence
  of a biologically plausible mechanism that could cause the adverse outcome of
  interest); In re Trasylol Prod. Liab. Litig., No. 08-MD-01928, 2010 WL 1489730,
  at *7–*8 (S.D. Fla. Mar. 19, 2010) (plausible biological mechanism need not be
  “proven” just “reliable,” and using terms of “can” and “may” in regards to such does
  not render opinion unreliable); In re Chantix (Varenicline) Prod. Liab. Litig., 889 F.
  Supp. 2d 1272, 1300 (N.D. Ala. 2012) (mechanism theory deemed reliable despite
  “debate in the scientific community as to whether Dr. Bechara's dopamine depletion
  theory for Chantix can explain major depression and other neuropsychiatric injuries.
  . . .debate is not a basis for exclusion”); In re Hanford Nuclear Reservation Litig.,
  No. CY-91-3015-AAM, 1998 WL 775340, at *7 (E.D. Wash. Aug. 21, 1998) (“
  ‘biological plausibility’ is not the same as ‘biological certainty.’. . . [s]uch certainty
  cannot be attained.”).
  81
    In re Trasylol Products Liability Litigation, 2010 WL 1489730, at *7–*8.

                                             26
Case 3:16-md-02738-FLW-LHG Document 9735-1 Filed 05/07/19 Page 32 of 42 PageID:
                                  36692



  plausibility, there is some data that there can be particulate matter that can make it

  to the ovaries” once it gets into the vagina.82

          Similarly, when asked whether it was his opinion “that there is no biologically

  plausible mechanism by which talc powder products can translocate or migrate from

  the perineum to the fallopian tubes and ovaries,” Dr. Holcomb explained: “[T]here

  is no expelling evidence that I’ve seen that has the ability do it. So I’m not ask – I’m

  not sure if you’re asking is it just possible or is it – is any evidence to suggest that it

  can happen. Because if – if you’re saying is it possible, I’d have to say yes.”83 Drs.

  Saenz’s and Holcomb’s inconsistent and contrary opinions regarding biological

  plausibility are based on an improper standard of proof and should be excluded.

          In addition to applying the wrong standard on biological plausibility, Dr.

  Saenz’s and Dr. Holcomb’s opinions on biological plausibility should be excluded

  because they failed to consider the totality of the evidence. Dr. Saenz agreed that it

  is important to look at the full body of literature in order to make conclusions

  regarding biological plausibility.84 However, Drs. Saenz and Holcomb admitted they

  failed to consider several studies on biological plausibility that are relied on by the



  82
    Saenz Dep. at 209:7-14; 217:4-5 (“There is a way that you can pass up through
  the cervix once something is in the vagina.”); 196:5-22 (recognizing that study
  conclusions regarding migration “are described as plausibility”).
  83
       Holcomb Dep. at 421:23-422:15.
  84
       Saenz Dep. at 173:13-17.

                                              27
Case 3:16-md-02738-FLW-LHG Document 9735-1 Filed 05/07/19 Page 33 of 42 PageID:
                                  36693



  PSC’s GYN oncologist experts. (Saenz Dep. at 211:2-11 (hasn’t read Sjosten et al.

  2004); 213:15-24 (hasn’t read Zervomanolakis et al. 2007); 214:8-10 (hasn’t read

  Kunz et al. 1997); Holcomb Depo. at 437:18-22 (did not review Zervomanolakis et

  al. or Kunz et al.).85 Drs. Saenz and Holcomb also did not read Dr. Saed’s 2019

  publication regarding talc and ovarian cancer molecular mechanisms before issuing

  their opinions.86 And, neither Dr. Saenz nor Dr. Holcomb informed themselves of

  the findings in Buz’zard et al. 2007 or Shukla et al. 2009 – two important studies




  85
     Sjosten et al., “Retrograde migration of glove powder in the human female genital
  tract,” Human Reproduction 19 (4): 991-995 (2004), “pointed out a retrograde
  migration of starch also in humans after a gynecological examination with powdered
  gloves” and concludes that “powder or any other potentially harmful substances that
  can migrate from the vagina should be avoided.” Id. at 991, attached hereto as
  Exhibit L. See Kunz et al., “The Uterine Peristaltic Pump Normal and Impeded
  Sperm Transport within the Female Genital Tract,” The Fate of the Male Germcell,
  Plenum Press (1997), attached hereto as Exhibit M; Zervomanolakis et al.,
  “Physiology of Upward Transport in the Human Female Genital Tract,” Ann. N.Y.
  Acad. Sci. 1101: 1-20 (2007), attached hereto as Exhibit N.
  86
       Saenz Dep. at 97:11-21.

                                          28
Case 3:16-md-02738-FLW-LHG Document 9735-1 Filed 05/07/19 Page 34 of 42 PageID:
                                  36694



  relevant to talcum powder causing inflammation that were relied on by the PSC’s

  experts.87, 88

           The heightened standard that both experts apply is not congruous with the

  civil law preponderance of evidence standard or with the definition of general

  causation. Longstanding legal principles govern the standard of proof in a civil case.

  In the Third Circuit and elsewhere, plaintiff must prove the elements of the claims

  by a preponderance of evidence. This holds true for evidence of causation, including

  expert testimony. Plaintiffs are required to prove causation is “more probable than

  not.”89 “It would be unreasonable to conclude that the subject of scientific testimony

  must be ‘known’ to a certainty; arguably, there are no certainties in science.”90 As

  the U.S. Supreme Court has recognized, outside the courtroom, it is a fallacy that




  87
    Buz’zard et al., “Pycnogenol reduces Talc-induced Neoplastic Transformation in
  Human Ovarian Cell Cultures,” Phytother. Res. 21: 579-586 (2007), attached hereto
  as Exhibit O, demonstrates through in vitro data that “talc may contribute to ovarian
  carcinogenesis in humans by way of inducing aberrant ROS generation.” Id. at 586.
  Similarly, Shukla et al., “Alterations in Gene Expression in Human Mesothelial
  Cells Correlate with Mineral Pathogenicity,” Am. J. Respir. Cell Mel. Bio. 41: 114-
  123 (2009), attached hereto as Exhibit P, demonstrated that both asbestos and
  nonfibrous talc caused genotoxicity in exposed mesothelial cells. Despite their clear
  relevance, Drs. Saenz and Holcomb did not consider either study.
  88
       Saenz Dep. at 177:7-12; 178:15-25; Holcomb Dep. at 139:12-18.
  89
       In re Paoli R.R. Yard PCB Litig., 35 F.3d 717, 780 (3d Cir. 1994).
  90
    Daubert, 509 U.S. at 590. See also Horan v. Dilbet, Inc., 2015 WL 5054856, *13
  (D.N.J. Aug. 26, 2015) (noting the unreasonableness of subjecting scientific
  testimony to a certainty standard).

                                             29
Case 3:16-md-02738-FLW-LHG Document 9735-1 Filed 05/07/19 Page 35 of 42 PageID:
                                  36695



  scientists insist on certainty or near certainty in making judgments. “[M]edical

  professionals and researchers do not limit the data they consider to the results of

  randomized clinical trials or to statistically significant evidence.”91 The Third Circuit

  is clear that “it would be unreasonable to conclude that the subject of scientific

  testimony must be ‘known’ to a ‘certainty.’”92

           Nor will such testimony “assist the trier of fact.” To the contrary, it will tend

  to obfuscate and confuse. Opinions that are based on the incorrect legal standard

  cannot be helpful to the jury and, in fact, create confusion. The very purpose of

  expert testimony is to help the jury understand the evidence or determine a fact in

  issue.93 In its gate-keeper role, the court is tasked with balancing the admission of

  reliable, helpful expert testimony with the exclusion of that which is misleading or

  confusing.94




  91
       Matrixx Initiatives, Inc. v. Siracusano, 563 U.S. 27, 40-42 (2011).
  92
    Horan v. Dilbet, Inc., 2015 WL 5054856, *13 (D.N.J. Aug. 26, 2015) (citing
  Daubert, 509 U.S. at 590).
  93
       Fed. Rule Evid. 702 (a).
  94
    See Daubert, 509 U.S. at 595; In re Paoli R.R. Yard PCB Litig., 35 F.3d 717, 746
  (3d Cir. 1994) (“[A]dmissibility of scientific testimony turns not only on reliability
  but also the possibility that admitting the evidence would overwhelm, confuse, or
  mislead the jury…in conducting this balancing inquiry, there is a presumption of
  helpfulness.”).

                                              30
Case 3:16-md-02738-FLW-LHG Document 9735-1 Filed 05/07/19 Page 36 of 42 PageID:
                                  36696



          Witness testimony couched in the phrases like “it’s not plausible to me” and

  there is no “documented scientific proof” is powerful and resonant.95 And when

  uttered from the mouths of experts, this testimony poses a strong risk of misleading

  the jury to give it undue weight.96

          The “certainty” testimony is sure to confuse the jury during deliberation

  because it contradicts the jury instruction that plaintiffs must prove their claims by

  a preponderance of the evidence. See Smith v. Ryan, 813 F.3d 1175, 1199 (9th Cir.

  2016) (“If a trained psychiatrist has difficulty with the categorical ‘beyond a

  reasonable doubt’ standard, the untrained lay juror—or indeed even a trained

  judge—who is required to rely upon expert opinion could be forced by the criminal

  law standard of proof to reject commitment for many patients desperately in need of

  institutionalized psychiatric care.”). Drs. Saenz’s and Holcomb’s opinions amount

  to nothing more than a personal pronouncement reflecting their subjective standard

  for weighing evidence and should not be permitted.

          Dr. Holcomb and Dr. Saenz cannot provide coherent opinions on biological

  mechanism based on an incorrect standard and without consideration of the totality

  of the evidence. Their opinions should be excluded.


  95
       Holcomb Dep. at 423:6-7; Saenz Dep. at 196:21-22.
  96
     See Nye v. Mistick, 2015 WL 11511580, *5, n.3 (M.D. Pa. Feb. 24, 2015)
  (cautioning that experts that exude improper authority can lead juries to give their
  opinions more weight).

                                           31
Case 3:16-md-02738-FLW-LHG Document 9735-1 Filed 05/07/19 Page 37 of 42 PageID:
                                  36697



  VII. DR. SAENZ’S CRITIQUES OF DR. SMITH-BINDMAN’S
       EPIDEMIOLOGICAL REVIEW SHOULD BE EXCLUDED

           Most of Dr. Saenz’s review of the case-control studies is a misguided critique

  of the PSC’s epidemiologist Dr. Rebecca Smith-Bindman.97 Dr. Saenz is not

  qualified to criticize Dr. Smith-Bindman and her criticisms are based on ipse dixit.

           “While the background, education, and training may provide an expert with

  general knowledge to testify about [a topic], more specific knowledge is required to

  support more specific opinions.” Calhoun v. Yamaha Motor Corp., U.S.A., 350 F.3d

  316, 322 (3d Cir. 2003). In other words, “[a]n expert may be generally qualified but

  lack qualifications to testify outside his area of expertise.” Id. “[A]t a minimum, a

  proffered expert witness must possess skill or knowledge greater than the average

  layman.” Elcock v. Kmart Corp., 233 F.3d 734, 741 (3d Cir. 2000) (quotations and

  citation omitted).

           Dr. Saenz lacks the basic qualifications to critique Dr. Smith-Bindman’s

  epidemiological assessment. Dr. Saenz is not an epidemiologist and does not have

  any degrees in epidemiology.98 Her work in epidemiology is limited to review of

  epidemiological studies in the context of her role as a GYN oncologist.99




  97
       See Saenz Report at 9-10.
  98
       Saenz Dep. at 129:8-11.
  99
       Id. at 130:4-8.

                                             32
Case 3:16-md-02738-FLW-LHG Document 9735-1 Filed 05/07/19 Page 38 of 42 PageID:
                                  36698



           As a result of her limited epidemiological expertise, Dr. Saenz misunderstands

  the purpose of the data points reported by Dr. Smith-Bindman and identifies errors

  where none exist. In Table 1 to Dr. Saenz’s report, she purports to show 10 instances

  where Dr. Smith-Bindman “mis-transcrib[ed] or misquote[ed]” odds ratios and

  confidence intervals from the case-control studies in Table 4 of Dr. Smith-

  Bindman’s report.100 Dr. Saenz admits she does not know why the alleged errors

  exist.101 Dr. Saenz’s accusation that Dr. Smith-Bindman misrepresents the data is

  the result of Dr. Saenz’s own misunderstanding of Dr. Smith-Bindman’s

  epidemiological assessment and the data being reported.

           Dr. Saenz assumed Dr. Smith-Bindman intended to report on the data for

  “ever” versus “never” users of talcum powder. (Saenz Dep. at 114:13-19 (“I am

  generating this table, extracting the data from the report as published, and comparing

  it to what Dr. Smith-Bindman listed in her table…forever versus never genital-only

  use of talcum powder products”)).

           However, Dr. Smith-Bindman reported on the odds ratios and confidence

  intervals for daily use, or as close to daily use as possible, when the case control




  100
     Id. at 110:23-111:13; see Expert Report of Rebecca Smith-Bindman (November
  14, 2018), attached hereto as Exhibit F.
  101
        Saenz Dep. at 112:9-13.

                                             33
Case 3:16-md-02738-FLW-LHG Document 9735-1 Filed 05/07/19 Page 39 of 42 PageID:
                                  36699



  studies offered it.102 Dr. Smith-Bindman did not exclusively provide data on ever

  versus never talcum powder use. For example, Dr. Saenz states that Schildkraut

  2016 reported an odds ratio of 1.44 (1.11, 1.86), not 1.71 (1.26, 2.33) as reported by

  Dr. Smith-Bindman.103 However, Schildkraut 2016 reports that for daily use of

  genital talcum powder the odds ratio is 1.71 (1.26, 2.33).104 These data points are

  consistent with those reported by Dr. Smith-Bindman in her Table 4. Dr. Saenz

  admitted this fact at her deposition. (Saenz Dep. at 119:16-19 (discussing

  Schildkraut 2016, “Q. And though you didn’t report under the result section any

  genital powder use odds ratio 1.71? A. Because that has to do with daily use.”)).

           Testimony based on unsupported evidence would only serve to mislead, rather

  than assist, a trier of fact. Best v. Lowe's Home Centers, Inc., 563 F.3d 171, 176–77

  (6th Cir. 2009); Fed. R. Evid. 702. Exclusion is warranted where an expert ignores

  relevant evidence that would impact her opinions. In re Zoloft (Sertraline

  Hydrochloride) Products Liability Litigation, 858 F.3d at 796–800.

           Dr. Saenz’s failure to understand the purpose of Dr. Smith-Bindman’s

  epidemiological assessment led to Dr. Saenz failing to read the epidemiological



  102
     See Feb. 7, 2019 Deposition of Rebecca Smith-Bindman, M.D. (“Smith-Bindman
  Dep.”) at 149:17-150:1, attached hereto as Exhibit G (testifying that she “was
  interested primarily in abstracting data on regular exposure to talcum powder”).
  103
        Saenz Report, Table 1.
  104
        Exhibit H (Schildkraut JM, et al. 2016), p. 1414, Table 2.

                                             34
Case 3:16-md-02738-FLW-LHG Document 9735-1 Filed 05/07/19 Page 40 of 42 PageID:
                                  36700



  studies in their entirety to identify the odds ratios and confidence intervals to which

  Dr. Smith-Bindman was citing. Dr. Saenz’s opinions are based on ipse dixit and are

  not helpful, do not assist the trier of fact, and should be excluded.

  VIII. CONCLUSION

        For this and the other foregoing reasons, the Court should grant the PSC’s

  motion to exclude the report and testimony of Dr. Cheryl Saenz and Dr. Kevin

  Holcomb from this proceeding.

                                          Respectfully submitted,

                                          /s/ Michelle A. Parfitt
                                          Michelle A. Parfitt
                                          ASHCRAFT & GEREL, LLP
                                          1825 K Street, NW, Suite 700
                                          Washington, DC 20006
                                          Tel: 202-783-6400
                                          Fax: 202-416-6392
                                          mparfitt@ashcraftlaw.com

                                          /s/ P. Leigh O’Dell
                                          P. Leigh O’Dell
                                          BEASLEY, ALLEN, CROW, METHVIN,
                                          PORTIS & MILES, P.C.
                                          218 Commerce Street
                                          Montgomery, AL 36104
                                          Tel: 334-269-2343
                                          Fax: 334-954-7555
                                          Leigh.odell@beasleyallen.com

                                          Plaintiffs’ Co-Lead Counsel




                                            35
Case 3:16-md-02738-FLW-LHG Document 9735-1 Filed 05/07/19 Page 41 of 42 PageID:
                                  36701




                                       /s/ Christopher M. Placitella
                                       Christopher M. Placitella
                                       COHEN, PLACITELLA & ROTH, P.C.
                                       127 Maple Avenue
                                       Red Bank, NJ 07701
                                       Tel: 732-747-9003
                                       Fax: 732-747-9004
                                       cplacitella@cprlaw.com

                                       Plaintiffs’ Liaison Counsel

  PLAINTIFFS’ EXECUTIVE COMMITTEE:

  Warren T. Burns                               Richard Golomb
  BURNS CHAREST LLP                             GOLOMB & HONIK, P.C.
  500 North Akard Street, Suite 2810            1515 Market Street, Suite 1100
  Dallas, TX 75201                              Philadelphia, PA 19102
  Tel: 469-904-4551                             Tel: 215-985-9177
  Fax: 469-444-5002                             rgolomb@golombhonik.com
  wburns@burnscharest.com

  Richard H. Meadow                             Hunter J. Shkolnik
  THE LANIER LAW FIRM PC                        NAPOLI SHKOLNIK PLLC
  6810 FM 1960 West                             360 Lexington Avenue, 11thFloor
  Houston, TX 77069                             New York, NY 10017
  Tel: 713-659-5200                             Tel: 212-397-1000
  Fax: 713-659-2204                             hunter@napolilaw.com
  richard.meadow@lanierlawfirm.com

  PLAINTIFFS’ STEERING COMMITTEE:

  Laurence S. Berman                            Timothy G. Blood
  LEVIN, SEDRAN & BERMAN LLP                    BLOOD, HURST & O’REARDON, LLP
  510 Walnut Street, Suite 500                  501 West Broadway, Suite 1490
  Philadelphia, PA 19106                        San Diego, CA 92101
  Tel: 215-592-1500                             Tel: 619-338-1100
  Fax: 215-592-4663                             Fax: 619-338-1101
  lberman@lfsblaw.com                           tblood@bholaw.com


                                        36
Case 3:16-md-02738-FLW-LHG Document 9735-1 Filed 05/07/19 Page 42 of 42 PageID:
                                  36702



  Sindhu S. Daniel                           Jeff S. Gibson
  BARON & BUDD, P.C.                         WAGNER REESE, LLP
  3102 Oak Lawn Avenue, #1100                11939 N. Meridian St.
  Dallas, TX 75219                           Carmel, IN 46032
  Tel: 214-521-3605                          Tel: (317) 569-0000
  Fax: 214-520-1181                          Fax: (317) 569-8088
  sdaniel@baronbudd.com                      jgibson@wagnerreese.com

  Kristie M. Hightower                       Daniel R. Lapinski
  LUNDY, LUNDY, SOILEAU & SOUTH,             MOTLEY RICE LLC
  LLP                                        210 Lake Drive East, Suite 101
  501 Broad Street                           Cherry Hill, NJ 08002
  Lake Charles, LA 70601                     Tel: 856-667-0500
  Tel: 337-439-0707                          Fax: 856-667-5133
  Fax: 337-439-1029                          dlapinski@motleyrice.com
  khightower@lundylawllp.com

  Victoria Maniatis                          Carmen S. Scott
  SANDERS PHILLIPS GROSSMAN, LLC             MOTLEY RICE LLC
  100 Garden City Plaza, Suite 500           28 Bridgeside Boulevard
  Garden City, NJ 11530                      Mount Pleasant, SC 29464
  Tel: 516-640-3913                          Tel: 843-216-9162
  Fax: 516-741-0128                          Fax: 843-216-9450
  vmaniatis@thesandersfirm.com               cscott@motleyrice.com

  Eric H. Weinberg                           Richard L. Root
  THE WEINBERG LAW FIRM                      MORRIS BART, LLC
  149 Livingston Avenue                      Pan America Life Center
  New Brunswick, NJ 08901                    601 Poydras St., 24th Fl.
  Tel: 732-246-7080                          New Orleans, LA 70130
  Fax: 732-246-1981                          Tel. 504-525-8000
  ehw@erichweinberg.com                      Fax: 504-599-3392
                                             rroot@morrisbart.com
  Christopher V. Tisi
  LEVIN PAPANTONIO
  316 South Baylen St.
  Pensacola, FL 32502
  (850) 435-7000
  ctisi@levinlaw.com


                                      37
